 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRJCT COURT
                           WESTERN DISTRJCT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         JOSEPH CHURCH,                              CASE NO. Cl8-1812JLR

11                              Plaintiff,             RULE 16(B) AND RULE 23(D)(2)
                  v.                                   SCHEDULING ORDER
12                                                     REGARDING CLASS
                                                       CERTIFICATION MOTION
           EXPEDIA, INC., et al.,
13
                                Defendants.
14

15
     Deadline to complete discovery on class      May 15, 2019
16   certification (not to be construed as a
     bifurcation of discovery)
17
     Deadline for Plaintiffs to file motion for   June 14, 2019
18   class certification (noted on the fourth
     Friday after filing and service of the
19   motion pursuant to Local Rules W.D.
     Wash. LCR 7(d)(3) unless the parties
20   agree to different times for filing the
     response and reply memoranda).
21

22


     ORDER- I
 1          This Order is issued at the outset of the case, and a copy is sent by the clerk to

 2   counsel for plaintiff (or plaintiff, if pro se) and any defendants who have appeared.

 3   Plaintiffs counsel (or plaintiff, if pro se) is directed to serve copies of this Order on all

 4   parties who appear after this Order is filed. Such service shall be accomplished within

 5   ten ( 10) days after each appearance.

 6          The court will set further case schedule deadlines pursuant to Federal Rule of Civil

 7   Procedure 16(b) after ruling on the motion for class certification. Counsel for Plaintiff(s)

 8   shall inform the court immediately should Plaintiff(s) at any time decide not to seek class

9    certification. The dates set in this scheduling order are finn dates that can be changed

10   only by order of the court, not by agreement of the parties. The court will alter these

11   dates only upon good cause shown. The failure to complete discovery within the time

12   allowed will not ordinarily constitute good cause. As required by LCR 37(a), all

13   discovery matters are to be resolved by agreement if possible. In addition, pursuant to

14   Federal Rule of Civil Procedure 16, the Court "direct[s] that before moving for an order

15   relating to discovery, the movant must request a conference with the court" by notifying

16   Ashleigh Drecktrah at (206) 370-8520. See Fed. R. Civ. P. 16(b)(3)(B)(v).
                          j,i.,
17          Dated this Vo_ day of January, 2019.

18
                                                             - --=~-·~-~-·--
                                                         JAMES . ROBART
19                                                       United St tes District Judge

20

21

22


     ORDER-2
